DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/21 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 4/2/21 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light reception unit” in claim 1 and “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi et al (2015/0287370).
Regarding claims 1, 15 and 16; figure 1 of Takanashi et al  below discloses a light amount  measurement device (100) comprising at least one memory and at least one processor (par. [0193]) which function as: a light source unit (106) including a light source (LED, figure 2, par. [0069]): a display unit (104) including a transmissive panel that transmits light emitted from the light source (figure 2 and par. [0048]); a light reception unit (107) configured to measure an amount of light that has passed through the display unit (104) (par. [0070]); and a control unit (105) configured to control, during calibration of the display unit (104, 108) (par. [0020]-[002[0029], [0056] and [0058]), a brightness measured by the light reception unit (107) to a higher brightness than an ideal brightness corresponding to a measurement gradation, by either increasing the light amount emitted by the fight source or increasing a transmittance of the display unit (par. [0069]). 

    PNG
    media_image1.png
    508
    711
    media_image1.png
    Greyscale

Regarding claim 2, Takanashi et al teaches that in a case where the light reception unit (107)measures the brightness at a plurality  of measurement gradations (R, G, B) (par. [0095], [0147], [0149] and [0181]), the control unit (105) either fixes the light amount of the light source at a light amount emitted at a maximum measurement gradation, or fixes the transmittance of the display unit at a transmittance realized at the maximum measurement gradation (par. [0192]).
Regarding claim 3, Takanashi et al teaches that in a case where the light reception unit (107) measures the brightness at a plurality of measurement gradations, the control unit (105, 109) does not perform measurements (i.e. not detected) at measurement gradations at which a deviation (ΔE1) between the brightness measured by the light reception unit (107) and the ideal brightness (light emission state) is not larger than a predetermined threshold (TH1) (par. [0101]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al.
Regarding claim 4, Takanashi et al does not explicitly teach that the control unit controls the brightness measured by the light reception unit to a higher brightness than the ideal brightness in a case where at least any of the ideal brightness, an actual brightness, and the measurement gradation is not higher than a predetermined threshold. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the control unit (102, 105) of Takanashi et al for controlling the light reception unit to a higher brightness than the ideal brightness in a case where at least any of the ideal brightness, an actual brightness, and the measurement gradation is not higher than a predetermined threshold because this is a known way of comparison for controlling the amount of brightness of the light source unit.
Regarding claim 5, Takanashi et al teaches that the target values of the calibration values of brightness and color gamut (par. [0065]).
Takanashi et al does not teach that the ideal brightness is a brightness corresponding to a target value of the calibration, and target values of the calibration include target values of brightness, gamma, color temperature, color gamut, local dimming, and sensor type. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Takanashi et al different target values of the calibration as now claimed if additional target values are used.
Claim(s) 8-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al in view of Kang et al (2007/0127031).
Regarding claims 8 and 10, Takanashi et al does not explicitly teach the light reception unit performs measurement after the light amount of the light source has been increased, the control unit performs first control to reduce temperature variation in the light source; however, such the feature is known in the art as taught by Kang et al.
Kang et al, from the same field of endeavor, discloses a backlight unit includes a light source (50a, 50b), a temperature sensor (81a, 81b) to measure a temperature of the light source (50a, 50b), and a controller (55) to control the light source driver (56a, 56b) based on the temperature measured by the temperature sensor (81a, 81b) (see figure 4 below).
 
    PNG
    media_image2.png
    454
    553
    media_image2.png
    Greyscale

	In addition, Kang et al teaches that the control unit  (55) performs first control to reduce temperature variation in the light sources (par. [0003]) so that the light amount of the light source is not increased (reduce temperature by reducing the power supplied to the light source) (par. [0021]-[0022] and [0029]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Takanashi et al a temperature sensor and a controller for controlling the temperature of the light source as taught by Kang et al because the increase or degree of temperature of the light source would affect the brightness of the light source.
	Regarding claim 9, when the references are combined, Takanashi et al teaches that the control unit performs second control such that the light amount of the light source is not increased (par. [0069]).
	Regarding claims 11-12 and 14; both Takanashi et and Kang et al do not teach the control unit is used to control the lengthening a lighting time of the light source during a lighting cycle thereof and deducing a current supplied while the light source is lit and maintaining a lighting time; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Takanashi and Kang et al for controlling the lengthening a lighting time of the light source during a lighting cycle thereof and deducing a current supplied while the light source is lit and maintaining a lighting time because this is a known way for controlling the light source.
	Regarding claim 13, Takanashi et al teaches the control unit increases the light amount of the light source during measurement by the light reception unit (par. [0069]).

Claim(s) 1, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidler (2011/0038585) in view of Takanashi et al.
Regarding claims 1, 15 and 16; Heidler discloses a method for operating an apparatus for connecting optical waveguides and apparatus comprising: a light source unit including a light source (101), an optical waveguide (100) that transmits light emitted from the light source (101); a light reception unit (102) configured to measure an amount of light that has passed through the optical waveguide (100); and a control unit (106) configured to control, a brightness measured by the light reception unit (102) to a higher brightness than an ideal brightness (determined brightness) corresponding to a measurement gradation, by either increasing the light amount emitted by the fight source (101) (par. [0025]).

    PNG
    media_image3.png
    406
    647
    media_image3.png
    Greyscale

	Heidler does not teach that the device is used to measure the amount of light that has passed through the display unit instead of optical waveguide during the calibration of the display unit; however, such the feature is known in the art as taught by Takanashi et al.
Takanashi et al, from the same field of endeavor, discloses a light amount  measurement device (100) comprising at least one memory and at least one processor (par. [0193]) which function as: a light source unit (106) including a light source (LED, figure 2, par. [0069]): a display unit (104) including a transmissive panel that transmits light emitted from the light source (figure 2 and par. [0048]); a light reception unit (107) configured to measure an amount of light that has passed through the display unit (104) (par. [0070]); and a control unit (105) configured to control, during calibration of the display unit (104, 108) (par. [0020]-[002[0029], [0056] and [0058]), a brightness measured by the light reception unit (107) to a higher brightness than an ideal brightness corresponding to a measurement gradation, by either increasing the light amount emitted by the fight source or increasing a transmittance of the display unit (par. [0069]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Heidler for detecting amount of light that has passed through the display unit instead of the optical waveguide as taught by Takanashi et al because it does not matter the test object is display unit or waveguide, the device would function in the same manner.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2877                                                                                                                  October 24, 2022